Exhibit 99.2 Cal Dive International 2nd Quarter 2011 Earnings Conference Call Forward-Looking Statements This presentation may include “forward-looking” statements that are generally identifiable through our use of words such as “believe,” “expect,” “anticipate,” “intend,” “plan,” “estimate,” “project” and similar expressions and include any statements that we make regarding our earnings expectations.The forward-looking statements speak only as of the date of this presentation, and we undertake no obligation to update or revise such statements to reflect new information or events as they occur.Our actual future results may differ materially due to a variety of factors, including current economic and financial market conditions, changes in commodity prices for natural gas and oil and in the level of offshore exploration, development and production activity in the oil and natural gas industry, the impact on the market and regulatory environment in the U.S. Gulf of Mexico resulting from the Macondo well blowout, our inability to obtain contracts with favorable pricing terms if there is a downturn on our business cycle, intense competition in our industry, the operational risks inherent in our business, and other risks detailed in our Form 10-K on file with the Securities and Exchange Commission. 2 Presentation Outline 3 •Summary of 2Q 2011 Results •Backlog •Discussion of Financial Results •Non-GAAP Reconciliations •Questions & Answers Summary of 2Q Results 4 •Construction project in Bahamas completed. •Increased profitability in Australia for diving related work on Gorgon project. •Increased tax benefit. •Slow activity levels continue in GOM. •Slower than expected recovery in permitting process. •No oil spill cleanup related work as in 2010 following Macondo well blowout. •Harsh weather conditions extended far into 2Q. Backlog 5 Financial Results 6 (1)See reconciliation on Non-GAAP financial measures at the end of the presentation. (all amounts in thousands, except per share amounts and percentages) Three Months Six Months Ended June 30, Ended June 30, Revenues Gross Profit (Loss) Margins 1% 6% (3%) (4%) Net Loss Margins (4%) (9%) 11% (17%) Diluted Loss Per Share EBITDA (1) Margins 6% 8% 3% 1% Utilization 7 (1) Effective vessel utilization is calculated by dividing the total number of days the vessels generated revenues by the totalnumber of days the vessels were available for operation in each period excluding days in which the vessels were in drydocking or taken out of service for upgrades. (The following statistics are for owned and operated vessels only) Three Months Six Months Ended June 30, Ended June 30, Effective Utilization (1) - Saturation Diving Vessels 60% 62% 54% 50% Surface Diving Vessels 46% 61% 40% 42% Construction Barges 27% 25% 21% 16% Total Fleet 43% 50% 37% 36% Calendar Day Utilization - Saturation Diving Vessels 56% 56% 47% 46% Surface Diving Vessels 44% 59% 38% 39% Construction Barges 25% 21% 19% 13% Total Fleet 41% 46% 34% 32% International Revenue 8 ($ millions) Debt Levels 9 Net Debt Levels (1) Net Debt to Book Cap. % (2) (1)Calculated as Total Debt less Cash and Cash Equivalents. (2)Calculated as Net Debt divided by Stockholders’ Equity plus Net Debt. 10 Non-GAAP Reconciliations 11 EBITDA Reconciliations 12 (all amounts in thousands) Three Months Six Months Ended June 30, Ended June 30, EBITDA (unaudited) Less: Depreciation & Amortization Less: Non-Cash Stock Comp. Expense Less: Interest Expense, net Less: Income Tax Expense (Benefit) Net Loss
